COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE: RUDOLPH AUTOMOTIVE,                                      No. 08-18-00149-CV
  LLC D/B/A RUDOLPH MAZDA and                     §
  RUDOLPH CHEVROLET, LLC,                                  AN ORIGINAL PROCEEDING
                                                  §
             Relators.                                             IN MANDAMUS
                                                  §

                                                  §

                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Patrick Garcia, Judge of the 384th District Court of El Paso County, and concludes

that Relators’ petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 30TH DAY OF DECEMBER, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Alley, C.J., dissenting